DETAILED ACTION

1. 	This Office Action is in response to an application filed on Sep. 09, 2019. The original filing includes claims 1-20. A preliminary amendment is filed on Sep. 10, 2019. No claims have been added, cancelled, or amended, the only amendment has been to specification. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3. 	The drawing filed on 09/09/2019 are accepted.

Objection 
4. 	No Oath/Declaration has been filed. The inventor, or each individual who is a joint inventor of a claimed invention, in an application for patent must execute an oath or declaration directed to the application, except as provided for in § 1.64. An oath or declaration under this section must:

(2) Identify the application to which it is directed;
(3) Include a statement that the person executing the oath or declaration believes the named inventor or joint inventor to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted; and
(4) State that the application was made or was authorized to be made by the person executing the oath or declaration. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 14/16/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a 371 of PCT/CN2018/073405 has been filed 01/19/2019. Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese   Application CN2017/10137943.2 filed on Mar. 08, 2017 has been received on 10/07/2019.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anand Palanigounder U.S. 2017 /0006469 hereinafter “Palanigounder” Published Jan. 05, 2017 in view of Yoon et al. U.S. 2013/0322621 hereinafter “Yoon” Published Dec. 5, 2013.

Regarding claim 1, Palanigounder teaches: A private key generation system (Palanigounder in ¶ [0012] discloses a system providing analytics, see FIG. 3 in conjunction with FIG, 6 , comprising:  
a first network device (see FIG. 6 item 208);
a second network device (see FIG. 6 item 206); and
a terminal device (see FIG. 5 item 202),
wherein the first network device is configured to send a first response message to the terminal device (Palanigounder, see FIG. 6 items 514 and 616 in view of ¶¶ [0053-0055], “The HSS 208 generates the PPS authentication info response message 514 including an Authentication Vector (AV). The AV in the PPS authentication info response message 514 includes the authentication token with the PPS bit described above, (AUTN), the expected response (XRES) value, the random number (RAND) value, and the Key Access Security Management Entity (KASME) value”; “The UE 202 and MME 206 are configured to exchange … the MME 206 generates a PPS NAS authentication request message 616 including the AUlN and RAND values”), wherein the first response message comprises at least a first sub-private key, and the first sub-private key is generated based on a first parameter set sent by the second network device to the first network device (Examiner note: Palanigounder does not explicitly teaches the BOLD limitation, Palanigounder, first see ¶ [0042], “The MME 206 generates a NAS authentication request message 416, including the AUTN an RAND values received from the home network 404, as well as a NAS Key Set Identifier (KSIASME) based on the received KASME value. The KSIAsME is stored in the UE 202 and the MME 206. The UE 202 is configured to identify the freshness of the AV (e.g., by checking whether the AUTN can be accepted). The UE 202 may then compute a response (RES) value if the verification is accepted (e.g., the AUTN is accepted), and then sends a NAS authentication response message 418 which includes the RES value”, then see FIG, 6 item 514 in conjunction with ¶¶ [0047-0048], “The HSS 208 generates a PPS authentication info response message 514 including an Authentication Vector (AV). The AV in the PPS authentication info response message 514 includes the authentication token with the PPS bit described above, (AUTN), the expected response (XRES) value, the random number (RAND) value, and the Key Access Security Management ;
wherein the second network device is configured to send a second response message to the terminal device (Palanigounder, see FIG. 6 item 620 in conjunction with ¶ [0058], “The MME 206 sends a PPS NAS SMC message 620, including confidentiality and integrity algorithms”), wherein the second response message comprises at least a second sub-private key, and the second sub-private key is generated based on a second parameter set sent by the first network device to the second network device (Examiner note: Palanigounder does not explicitly teaches the BOLD limitation, Palanigounder, see FIG. 6 items 521 and 524 in conjunction with ¶ [0054], “The UE 202 … generate … private Ephemeral Diffie-Hellman (DHE) keys … The UE 202 is configured to generate a UE private key value (DHEpriKey VE) … The private keys (DHEpriKeyuE, DHEpriKeyMME) are typically generated using a cryptographically secure pseudo-random number generator (CSPRNG), but other confidential information available to the respective systems may be used” and continues in ¶ [0059], “the NAS integrity key based on K'AsME), the UE 202 is configured to respond with a PPS NAS Security Mode Complete message 522. The UE 202 is configured to execute NAS integrity protection and ciphering/deciphering based on K'ASMB and to send the PPS NAS security mode complete message 522 to MME 206 ciphered and integrity protected”); and 
wherein the terminal device is configured to synthesize a joint private key based on at least the first sub-private key and the second sub-private key (Examiner note: Palanigounder does not explicitly discloses the BOLD limitation; Palanigounder, see ¶ [0024], “The mobile device and a network server may each determine individual private key values and public key values. Public keys may be exchanged and combined with respective private keys to generate a shared key”).
Palanigounder does not explicitly discloses: a first sub-private key, and the first sub-private key
However Yoon teaches: a first sub-private key, and the first sub-private key (Yoon discloses root private key that generates sub-private keys, see ¶ [0012], “the private key generation 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanigounder with the teaching of Yoon because the use of Yoon’s idea (Yoon, see abstract) could provide Palanigounder (Palanigounder, see abstract) the ability to include a set of ID in order to generate sub-private keys from a private key that is determined by Palanigounder system when combined as a message, “The sub-private key generation unit 120 obtains a bit representation value using a predetermined hash function with respect to the user ID assigned to the sub-private key generation unit 120, obtains a private key corresponding to the user ID by linearly combining the bit representation value and the first sub-master key set” (Yoon, para. [0040]).

Regarding claim 11, this claim defines a method claim that corresponds to system claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 12, the combination of Palanigounder and Yoon discloses all the limitations of claim 11. Further Palanigounder teaches: wherein before the receiving, by the terminal device, the first response message received from the first network device (Palanigounder, see FIG. 6 item 510), the method further comprises: sending, by the terminal device, a first request to the first network device, wherein the first request comprises at least an identifier of the terminal device and an identifier of the second network device (Palanigounder, see .

Regarding claim 13, the combination of Palanigounder and Yoon discloses all the limitations of claim 11. Further Palanigounder teaches: wherein before the receiving, by the terminal device, the first response message received from the first network device (Palanigounder, see FIG. 6 item 510), sending, by the terminal device, a first request to the first network device, wherein the first request comprises an identifier of the terminal device and an identifier of the second network device; and sending, by the terminal device, a second request to the second network device, (Palanigounder, see FIG. 6 item 512 that discloses SN-id in conjunction to ¶ [0041], “message 412 including the IMSI ( e.g., included in the NAS attach request message 410) and a network identity information (SN_id). The SN_id may include a mobile country code and a mobile network code.”, then see ¶ [0042], “The MME 206 generates a NAS authentication request message 416, including the AUTN an RAND values received from the home network 404, as well as a NAS Key Set Identifier (KSIASME) based on the received KASME value. The KSIAsME is stored in the UE 202 and the MME 206. The UE 202 is configured to identify the freshness of the AV (e.g., by checking whether the AUTN can be accepted).”).

Regarding claim 16, this claim defines a device claim that corresponds to system claim 1. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 1. In addition, device claim 16 is including a receiver that Palanigounder in FIG. 1 item 121 discloses the receiver. 

Regarding claim 17, this claim defines a device claim that corresponds to method claim 12. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 12. In addition, device claim 17 is including a transmitter that Palanigounder in FIG. 1 item 158 discloses the transmitter. 

Regarding claim 18, this claim defines a device claim that corresponds to method claim 13. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 13. In addition, device claim 18 is including a transmitter that Palanigounder in FIG. 1 item 121 discloses the transmitter. 

Allowable Subject Matter
12.	Dependent claims 2-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished upon allowance of the application.

Examiner note:
13.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kao et al. US 2007/0162958 discloses secure authentication in a wireless network First, a network device and a client device of a wireless network authenticate each other with EAP-TLS. Wherein, the network device is a gateway or an access point. Then, the network device and the client device generate a TLS master secret jointly.
	Chen et al. 2011 IEEE “Over the Air Provisioning of Industrial Wireless Devices Using Elliptic Curve Cryptography” discloses information identifying the network which the device is supposed to join and a join key which is used to both authenticate the device, and after a
successful authentication, to securely pass secret symmetric session keys to the field device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437